Citation Nr: 1212026	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-35 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Entitlement to an initial rating in excess of 10 percent for recurrent right great toe ganglion cyst, exclusive of a temporary total evaluation due to a period of convalescence from Apri 18, 2006 through June 30, 2006.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus (flat feet). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1997 to September 2004. She also had approximately one year and 11 months of prior active duty service. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  By that rating action, the RO granted service connection for recurrent right great toe ganglion cyst and assigned a 10 percent rating effective October 1, 2004.  In addition, the RO granted service connection for right and left flat feet, assigning a noncompensable rating effective October 1, 2004. In September 2006, the RO assigned a temporary total evaluation of 100 percent for the Veteran's service-connected recurrent right great toe ganglion cyst from April 18, 2006, through June 30, 2006, based on surgical or other treatment necessitating convalescence.  The RO went on to assign a 10 percent rating for this disability, effective July 1, 2006.  

In September 2008, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A copy of the hearing transcript has been associated with the claims file.  This matter was previously before the Board in December 2008 at which time the issues on appeal were remanded for additional development. 

In an August 2009 rating action, the RO increased the rating for flat foot, right and left, to 10 percent effective February 11, 2009.  In an October 2010 decision, the Board granted an initial 10 percent rating to the service-connected bilateral pes planus prior to February 11, 2009.  The RO effectuated the Board's decision in a November 2010 rating action.  Thus, in view of the foregoing, the Board has framed this issue as that noted on the title page. 

In October 2010, the Board remanded the claims on appeal to the RO for additional development.  The requested development has been completed and the case has returned to the Board for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Board finds that it must remand the claims on appeal for additional procedural development.  Accordingly, further appellate consideration will be deferred and these issues remanded to the RO for action as described in the directives outlined in the indented paragraphs below.

The Veteran is represented by the Illinois Department of Veterans Affairs (IDVA).  The record does not contain a VA Form 646 or any other indication that the claims file was reviewed by IDVA prior to the Veteran's appeal being recertified to the Board in February 2012.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required because additional evidence consisting of a December 2011 addendum to a January 2010 VA examination report that addressed the current severity of the service-connected ganglion cyst of the right foot and bilateral pes planus and VA treatment records, dating from October 2009 to July 2010, were added to the record while the case was in remand status.  In addition, the Board's October 2010 remand instructions were not limited to the procurement of medical records. 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2011).  The United States Court of Appeals for the Federal Circuit  has recently held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, her representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

. 	Afford the Veteran's representative, Illinois Department of Veterans Affairs, an opportunity to review the claims file and submit a completed VA Form 646 or equivalent written argument.  If the representative cannot be contacted, the Veteran should be so notified to ensure that her due process rights are protected. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

